Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction
The election of Group I – Embodiment 1: Figures 1-7 without traverse, received 05/23/2022, is acknowledged and has been entered. In view of the election of Group I, Groups II-VIII have been cancelled herein.

Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment occurred in a telephonic interview with Applicant’s attorney, Mr. Joseph Miller, on 07/06/2022.

Specification
The Examiner proposed an amendment to the broken line statement with the Applicant's attorney, as the specification had not been amended for the elected design. The following broken line statement was mutually agreed upon:
--The broken lines shown in Figures 1-7 illustrate portions of the Light Fixture that form no part of the claimed design. --

Conclusion
The claim now stands in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ADRIANE SANTOS whose telephone number is (571)272-9826. The examiner can normally be reached Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lilyana Bekic can be reached on (571)272-7425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.S./Examiner, Art Unit 2921                                                                                                                                                                                                        /SAMANTHA Q LAWRENCE/Examiner, Art Unit 2921